December 14, 2012 Filing Desk Securities and Exchange Commission treet, NE Washington, D.C. 20549 RE: Form N-14 for the Calvert VP S&P 500 Index Portfolio, a series of Calvert Variable Products, Inc. (File No. 333-) Ladies and Gentlemen: Transmitted electronically herewith on behalf of Calvert Variable Products, Inc. is Form N-14 for the Calvert VP S&P 500 Index Portfolio, pursuant to Rules 488 and 145 under the Securities Act of 1933, as amended (the “1933 Act”). The purpose of the prospectus/proxy statement is to obtain shareholder approval to reorganize the assets of Calvert VP SRI Strategic Portfolio, a series of Calvert Variable Series, Inc., into Calvert VP S&P 500 Index Portfolio. Please note that the net asset value of Calvert VP SRI Strategic Portfolio is less than 10percent of the net asset value of Calvert VP S&P 500 Index Portfolio. Accordingly, in reliance on paragraph 2 of Item 14 of Form N-14 pro forma financial statements are not included in PartB of this Form N-14. It is proposed that this filing will become effective on January 31, 2013 pursuant to Rule 488 under the 1933 Act. Please feel free to contact me at 301-657-7044 with any questions about this filing. Very truly yours, /s/ Andrew K. Niebler Andrew Niebler Associate General Counsel Calvert Investments, Inc.
